EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amended Annual Report on Form 10-K/A of World Racing Group, Inc. and subsidiaries (the “Company”) for the year ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brian M. Carter, Chief Executive Officer and ChiefFinancial Officer of the Company hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects the financial condition and results of operations of the Company. Date: June 16, 2009 /s/ Brian M. Carter Brian M. Carter, Chief Executive and Chief Financial Officer
